Adams, Judge,
delivered the opinion, of the court.
The question in this case was whether there was any evidence to overthrow the answer of the garnishee. The court instructed the jury that, upon the evidence given, the plaintiff was not entitled to recover. The answer of the garnishee denied indebtedness, and set forth that by virtue of its contract with Miltemore and Patterson, it was allowed to retain in its hands a sufficient amount to pay the laborers, and with this amount so retained for the laborers, and what it had already paid to Miltemore and Patterson, the contractors, it had more than accounted for all that could be due by the contract.
I have examined the evidence adduced by the plaintiff, and find nothing that materially contradicts the prima facie case made by the answer. The answer of a garnishee must stand, whether it be a denial or an affirmation of new matter, until evidence is produced conducing to overthrow it.
Judgment affirmed.
The other judges concur.